Hill, J.
1. Where a railroad company ¡builds a cattle-guard on the dividing line between adjacent land of different owners, it is bound to maintain it, and the Civil Code (1910), § 2699, does not require the landowner to give the railroad company thirty days notice to repair the same.
2. The cattle-guard required by the Civil Code (1910), § 2699, is intended to protect the adjacent land from the trespass of live stock going over the railroad right of way; and the contrivance must be sufficiently extensive to embrace the entire width of the right of way.
3. The Civil Code (1910), § 2702, does not require landowners to extend their fences across the entire railroad right of way, in order to connect with the cattle-guard on the track of the railroad.
4. The evidence authorized the verdict.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.

Action for damages. Before Judge Fite. Dade superior court. July 28, 1914.
Payne & Hale, for plaintiff in error.